UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                            MULLIGAN, FEBBO, and WOLFE
                               Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                          Specialist RILEY W. COLLIER
                          United States Army, Appellant

                                    ARMY 20160447

                             Headquarters, Fort Carson
                          Lanny J. Acosta, Military Judge
                   Colonel Gregg A. Engler, Staff Judge Advocate


For Appellant: Colonel Mary J. Bradley, JA; Major Christopher D. Coleman, JA;
Captain Matthew L. Jalandoni, JA (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Major Cormac M. Smith, JA; Major
Ian M. Guy, JA (on brief).


                                      3 August 2017
                               ----------------------------------
                                SUMMARY DISPOSITION
                               ----------------------------------

Per Curium:

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
raises one assignment of error, questioning his pleas of guilty to obtaining services
under false pretenses because the services obtained had no value. We hold that the
military judge did not err in accepting appellant’s guilty pleas to obtaining services
under false pretenses because appellant admitted in his plea inquiry that the subject
of his wrongful obtaining, “lines of credit,” did in fact have value.

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of one specification of violating a lawful general regulation
and four specifications of obtaining services under false pretenses, in violation of
Articles 92 and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 892 and 934
(2012) [hereinafter UCMJ]. The convening authority approved the adjudged
sentence of a bad-conduct discharge and 120 days of confinement.
COLLIER-ARMY 20160447


       Appellant was in financial distress. While serving on staff duty, appellant
used his position to access the social security number and other information of
fellow soldiers. Appellant then used that information to sign up for credit cards.
Although the credit cards were delivered to appellant, in the end, appellant never
used the credit cards. For this conduct appellant was charged and pled guilty to four
specifications of theft of services. Specifically, the offense stated that, “with intent
to defraud” appellant used false pretenses to obtain “lines of credit.”

       On appeal, appellant’s sole assignment of error is that appellant cannot be
guilty of theft of services because “the services had no value.” Appellant relies on
this Court’s opinion in United States v. Sierra, 62 M.J. 539 (A.C.C.A. 2005) for
support.

       In Sierra the accused pleaded guilty to using Priceline.com to purchase airline
tickets using a government issued credit card. Id. at 540-41. In addition to offenses
relating to his improper use of the credit card, the accused in Sierra pleaded guilty
to stealing the services of Priceline.com. Id. Specifically, the service of bidding on
airline tickets on Priceline.com. Id.

       In Sierra we found that the record of trial did not disclose any evidence that
the right to bid on airline tickets at Priceline.com was anything other than free. Id.
at 543-44. That is, the Care inquiry did not establish that the services that were
stolen had any value. Accordingly, we found a substantial basis in fact to question
the providence of appellant’s plea and set aside the conviction. Id.

       Although the assignment of error in this case is cast as an issue of value, the
core of the parties’ argument revolves on the axis of the services obtained.
Appellant focuses on the services provided by processing and extending the credit
application, whereas the government focuses on the services obtained being the
credit line itself. Indeed, it is at the juncture of defining the wrongfully obtained
service, rather than the juncture of value, that the proverbial train has left the
station.

       If we agreed with appellant that the services which were wrongfully obtained
were the processing of the credit application then we would also agree that just as in
Sierra the military judge failed to establish the value of any such services on the
record. Indeed, as appellant points out, there was no evidence of the “nominal cost
attached to the application process.” However, appellant was not charged with and
did not plead guilty to wrongfully obtaining services, to wit: the processing of credit
applications. Appellant pleaded guilty to wrongfully obtaining “lines of credit.”
The service at issue in this case is not the service of “obtaining a line of credit,”
rather the government charged the wrongful obtaining of the service of “a line of


                                           2
COLLIER-ARMY 20160447


credit.” As a line of credit is a “service,” and appellant admitted as much, at a
guilty plea, the applicability of Sierra’s guidance on value diminishes.

       Sierra was a case where the Care inquiry did not sufficiently establish the
value of the service. “While [the appellant in Sierra] agreed that the value of ‘the
opportunity’ was less than $100.00, there was no evidence that it was anything other
than free.” Id. at 544. In that case, neither the stipulation of fact nor appellant
actually asserted the service had a value. The sole fact concerning value was
appellant admitted “the value was $100 or less.” Id. at 541. To say something is
worth less than $100 does not, in and of itself, assert that is has an actual value. Put
another way, something that has no value still has a value of less than $100.

       The record in this case establishes that the lines of credit had value. “Value is
a question of fact to be determined on the basis of all the evidence admitted.”
Manual for Courts-Martial, United States (2012 ed.) [hereinafter MCM] pt. IV, ¶
46.c.(1)(g)(i) (emphasis added). As this was a guilty plea, we need not look further
than appellant’s own admissions. Appellant admitted the lines of credit he stole had
value. For example, the military judge asked appellant about Specification 1 of
Charge II:

             MJ: Do you believe that the services had a value? What
             was the value of the services that you received? If you
             know.

             ACC: They were over $500.

             MJ: It was over $500?

             ACC: Yes, sir.

             MJ: How much was the line of credit that you were
             given?

             ACC: $3,000, sir.

Appellant then admitted that although he had received a letter from the credit card
company regarding the amount of the line of credit he had never opened the letter.
He did, however, subsequently review this evidence with his attorney to determine
that “the line of credit was for $3,000.” Similar to this specification, at each turn,
appellant admitted the value of the services obtained was the monetary equivalent of
the amount of the lines of credit.




                                           3
COLLIER-ARMY 20160447


       When appellant argues in his brief that the “military judge abused his
discretion by accepting SPC Collier’s pleas of guilty . . . because there was not an
adequate factual predicate that the service of obtaining a line of credit had any
value” he is disagreeing with facts that he admitted at trial. United States v.
Johnson, 42 M.J. 443, 445 (C.A.A.F. 1995) (it is appropriate to reject facts asserted
on appeal that contradict an appellant’s admissions during a guilty plea). More
broadly, it is clear that lines of credit have a “market value.” See, e.g., MCM, pt.
IV, ¶ 46.c.(1)(g)(iii) (“As a general rule, the value of other stolen property is its
legitimate market value at the time and place of the theft. . . . Writings representing
value may be considered to have the value—even though contingent—which they
represented at the time of theft”).

                                   CONCLUSION

      The findings of guilty and the sentence are AFFIRMED.


                                        FOR
                                         FOR THE COURT:
                                             THE COURT:




                                         MALCOLM H.
                                        MALCOLM      H. SQUIRES,
                                                        SQUIRES,JR.
                                                                 JR.
                                         Clerk
                                        Clerk  of Court
                                                  Court




                                           4